Case 4:17-cv-03774 Document 22 Filed on 08/28/19 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 29, 2019
                                                               David J. Bradley, Clerk
Case 4:17-cv-03774 Document 22 Filed on 08/28/19 in TXSD Page 2 of 4
Case 4:17-cv-03774 Document 22 Filed on 08/28/19 in TXSD Page 3 of 4
Case 4:17-cv-03774 Document 22 Filed on 08/28/19 in TXSD Page 4 of 4
